Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 1 of 24 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

JASMINE BUDZYN,
Plaintiff,
Vv.

KFC CORPORATION, KFC, FOSR, LLC,
KBP FOODS, LLC, JAMES JOHNSON JR.
INDIVIDUALLY And as agent and/or
employee of KFC CORPORATION, KFC,
FOSR, LLC, and/or KBP FOODS, LLC

Case No.

Defendants.
COMPLAINT AT LAW
NOW COMES The Plaintiff, JASMINE BUDZYN, by and through her Attorneys, LEVIN,
RIBACK, & ADELMAN P.C., and complains of the Defendants, KFC CORPORATION, KFC,
FQSR, LLC, KBP FOODS, LLC, and JAMES JOHNSON JR. individually and as agent or
employee of KFC CORPORATION, FQSR, LLC, and/or KBP FOODS, LLC, and in support of
her Complaint, respectfully alleges as follows:
PARTIES
l. At all times herein mentioned, the Plaintiff, JASMINE BUDZYN, was and is a
resident of the United States and was a resident of Romeoville, Illinois which is located in the
Northern District of Illinois.
2. Plaintiff, JASMINE BUDZYN, was a member of a protected class under Title VII

of the Civil Rights Act 1964, as amended, 42 USC 2000E et. seq. when the unlawful employment
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 2 of 24 PagelD #:2

practices occurred. She was a resident of Will County, Illinois which is located in the Northern
District of Illinois.

3. On all relevant dates and times, KFC CORPORATION was the owner, franchisor,
operator, controller and/or manager of a Kentucky Fried Chicken fast food store located at 442
Weber Rd., Romeoville, [llinois, 60446.

4. KFC CORPORATION had its principal place of business, its corporate offices and
was domiciled and located at 1441 Gardiner Lane, Louisville, Kentucky.

5. On all relevant dates and times, KFC was the owner, franchisor, operator, controller
and/or manager of a Kentucky Fried Chicken fast food store located at 442 Weber Rd., Romeoville,
[linois, 60446.

6. KFC had its principal place of business, its corporate offices and was domiciled
and located at 1441 Gardiner Lane, Louisville, Kentucky.

7. On all relevant dates and times, FQSR, LLC, was the owner, franchisor, operator,
controller and/or manager of a Kentucky Fried Chicken fast food store located at 442 Weber Rd..
Romeoville, Illinois, 60446.

8. FQSR, LLC had its principal place of business, its corporate offices and was
domiciled and located at 8900 Indian Creek Parkway, Overland Park, Kansas.

9, On all relevant dates and times, KBP FOODS, LLC was the owner, franchisor,
operator, controller and/or manager of a Kentucky Fried Chicken fast food restaurant located at
442 Weber Rd., Romeoviile, Illinois, 60446.

10. KBP FOODS, LLC had its principal place of business, its corporate offices and was

domiciled and located at 10950 Grandview Drive, Overland Park, Kansas.
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 3 of 24 PagelD #:3

ll. Upon information and belief, as of October-November 2019 Defendant, JAMES
JOHNSON JR., was employed by Defendant, KFC CORPORATION as a manager at its fast-food
restaurant named Kentucky Fried Chicken located at 116 Larkin Road in Joliet, Illinois.

12. Upon information and belief, at some time prior to the incidents alleged in this
matter, defendant JAMES JOHNSON JR., was employed by Defendant, KFC and was transferred
to work as a manager at its fast-food restaurant located at 442 Weber Rd., Romeoville, [linois,
60446.

13. Upon information and belief, as of October-November 2019 Defendant, JAMES
JOHNSON JR., was employed by Defendant, KFC as a manager at its fast-food restaurant named
Kentucky Fried Chicken located at 116 Larkin Road in Joliet, Illinois.

14. Upon information and belief, at some time prior to the incidents alleged in this
matter, defendant JAMES JOHNSON JR., was employed by Defendant, KFC and was transferred
to work as a manager at its fast-food restaurant located at 442 Weber Rd., Romeoville, Illinois,
60446.

15. Upon information and belief, as of October-November2019 Defendant, JAMES
JOHNSON JR., was employed by Defendant, FQSR, LLC as a manager at its fast-food restaurant
named Kentucky Fried Chicken located at 116 Larkin Road in Joliet, [llinois.

16. | Upon information and belief, at some time prior to the incidents alleged in this
matter, defendant JAMES JOHNSON JR., remained employed by Defendant, FQSR, LLC and
was transferred to work as a manager at its fast-food restaurant located at 442 Weber Rd.,

Romeoville, [inois, 60446.
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 4 of 24 PagelD #:4

17. Upon information and belief, as of October-November 2019 Defendant, JAMES
JOHNSON JR., was employed by Defendant, KBP FOODS, LLC as a manager at its fast-food
restaurant named Kentucky Fried Chicken located at 116 Larkin Road in Joliet, Illinois.

18, Upon information and belief, at some time prior to the incidents alleged in this
matter, defendant JAMES JOHNSON JR., remained employed by Defendant, KBP FOODS, LLC
and was transferred to work as a manager at its fast-food restaurant located at 442 Weber Rd.,
Romeoville, [llinois, 60446.

19. At all times relevant hereto, the Defendants, KFC CORPORATION, KFC, FQSR,
LLC, KBP FOODS, LLC, were doing business as Kentucky Fried Chicken located at 442 N.
Weber Rd., Romeoville, Will County, as joint employers of the Plaintiff, JASMINE BUDZYN,
and the Co-Defendant JAMES JOHNSON, JR.

20. At all times herein mentioned, JASMINE BUDZYN was employed, managed,
supervised, controlled and instructed by the Defendants, KFC CORPORATION, KFC, FQSR,
LLC, KBP FOODS, LLC, at their restaurant located at 442 N. Weber Road, Romeoville, Illinois
and Plaintiff, JASMINE BUDZYN, was an “employee” as that term is defined by the Civil Rights
Act of 1964, as amended in 1991, 42 U.S.C. Section 2000e(b).

21. At all times herein mentioned, the Defendants, KFC CORPORATION, KFC,
FQSR, LLC, KBP FOODS, LLC, were jointly responsibie for overseeing, supervising, and
regulating all conduct engaged in by co- Defendant, JAMES JOHNSON JR., while such employee
was a manager at the restaurant location and while he was engaged in activities within the scope
of his employment.

22. At all times herein mentioned, the Defendant, JAMES JOHNSON JR., individually

and as agent for KFC CORPORATION, KFC, FOSR, LLC, KBP FOODS, LLC, was a co-worker
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 5 of 24 PagelD #:5

and manager at the Kentucky Fried Chicken located at 442 N. Weber Road, Romeoville, Illinois
and owed a duty to the Plaintiff, JASMINE BUDZYN, who was an “employee” as that term is
defined by the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e(b).

JURISDICTION
23. This is a suit in equity authorized and instituted pursuant to the Civil Rights Act

of 1964, as amended in 1991, 42 U.S.C. § 2000e(b). Jurisdiction of this court is based upon a
federal question, 28 U.S.C. § 1331. The jurisdiction of this court is invoked to secure protection
of and to address deprivation of rights secured by 42 U.S.C. § 2000e(b) providing for
declaratory, injunctive, and other relief against employment discrimination based upon sex, and
pursuant to 29 U.S.C. §201 et. seq.

24, Venue is proper under 28 U.S.C, § 1391 (B)}. Some of the Defendants reside or
resided and/or did continuous business in this district and the events giving rise to the Plaintiffs
claims occurred here.

25, All conditions precedent to jurisdiction have occurred or been complied with, to-
wit:

a. The Plaintiff filed a charge of discrimination, Charge No. 440-2020-
05242 on, a copy of which is attached hereto as Exhibit 1. Said charge
was filed with the Equal Employment Opportunity Commission,
(“EEOC”) on June 16, 2020.

b. The Plaintiff was issued a notice of right to sue for Charge No. 440-
2020-05242 by the EEOC on May 18, 2021, a copy of which is attached
hereto as Exhibit 2.

26. Venue is proper pursuant to 28 U.S.C. § 1367 (a) Supplemental Jurisdiction as the
Court which holds: Except as provided in subsections (b) and (c) or as expressly provided
otherwise by Tederal statute, in any civil action of which the district courts have original
jurisdiction, the district courts shall have supplemental jurisdiction over all other claims that are

so related to claims in the action within such original jurisdiction that they form part of the same
5
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 6 of 24 PagelD #:6

case or controversy under Article I] of the United States Constitution. Such supplemental
jurisdiction shall include claims that involve the joinder or intervention of additional parties.
FACTUAL ALLEGATIONS

27. The Plaintiff, JASMINE BUDZYN, began working for KFC CORPORATION,
KFC, FQSR, LLC, KBP FOODS, LLC, (Hereinafter “Defendants”) as a server and at the register
in September of 2019 at the Kentucky Fried Chicken located at 442 N. Weber Road in Romeoville,
Illinois. At the time that she was hired she was 17 years old and a minor.

28. —_ In October of 2019, JASMINE BUDZYN was working for the Defendants and was
in the course and scope of her duties and responsibilities of selling food for the Defendants at the
Kentucky Fried Chicken at 442 Weber Rd., Romeoville, Illinois, 60446.

29, Shortly after Plainttff began working for Defendants in October of 2019, JASMINE
BUDZYN was assigned to work with Defendant, JAMES JOHNSON JR, who was a manager for
the Defendants.

30. On various dates in October and November of 2019, Defendant, JAMES
JOHNSON JR., while working as a manager and agent of the Defendants, touched the breasts,
attempted to kiss on the mouth, and pulled the hair of the Plaintiff, JASMINE BUDYZN. These
acts were all done without Plaintiffs permission and were over her objection as they were
unwelcomed and unwanted.

31. Ona separate unknown date in either October or November of 2019, Defendant
JAMES JOHNSON JR., while working as a manager and as the duly authorized agent of the
Defendants, said to the Plaintiff over the intercom system used by employees to communicate, “I

want to bend you over and spank you!” These comments were particularly embarrassing and
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 7 of 24 PagelD #:7

harassing to the Plaintiff and were all done without Plaintiffs permission and were over her
objection as they were unwelcomed and unwanted

32. On a separate unknown date in either October or November of 2019, Defendant
JAMES JOHNSON JR., while working as a manager and as the duly authorized agent of the
Defendants, said to the Plaintiff, “You are a spicy taco.” These comments were particularly
embarrassing and harassing to the Plaintiff and were all done without Plaintiff's permission and
were over her objection as they were unwelcomed and unwanted.

33, Upon information and belief, on a separate unknown date in October, November or
December of 2019, Defendant, JAMES JOHNSON JR., while working as a manager and duly
authorized agent of the Defendants accessed Plaintiff's personnel records that were maintained,
controlled, and protected by the Defendants in order to obtain Plaintiff, JASMINE BUDZYN,’s
personal information.

34, On numerous unspecified occasions between November and December of 2019,
Defendant JAMES JOHNSON JR., telephoned the Plaintiff, JASMINE BUDZYN, on her personal
cell phone and made harassing, disparaging, and sexually lewd comments to her. These comments
were particularly embarrassing and harassing to the Plaintiff and were all done without Plaintiff's
permission and were over her objection as they were unwelcomed and unwanted

35. On numerous unspecified occasions between November and December of 2019,
Defendant JAMES JOHNSON JR., contacted the Plaintiff, JASMINE BUDZYN, via social media
and made harassing, disparaging, and sexually lewd comments to her. These comments were
particularly embarrassing and harassing to the Plaintiff and were all done without Plaintiff's

permission and were over her objection as they were unwelcomed and unwanted
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 8 of 24 PagelD #:8

36. On multiple occasions Plaintiff, JASMINE BUDZYN, informed supervisory
personnel of the Defendants, specifically, Ms. Tiffany Ollie, the store manager and agent of the
Defendants, that JAMES JOHNSON JR. had improperly touched her breasts and that he had made
sexually lewd comments to her.

37. On multiple occasions Plaintiff, JASMINE BUDZYN, informed supervisory
personnel of the Defendants, specifically, Ms. Tiffany Ollie, the store manager and agent of the
Defendants of the physical harassment and the verbal harassment of her co-employee and manager
JAMES JOHNSON JR.

38. On multiple occasions Plaintiff, JASMINE BUDZYN, contacted supervisory
personnel of the Defendants, specifically, Ms. Tiffany Ollie, the store manager and agent of the
Defendants and requested that the Defendants, schedule co-Defendant JAMES JOHNSON JR., on
a different shift to avoid any further physical and verbal harassment that was unwanted and
unwelcomed.

39. On unspecified dates in October, November, and/or December of 2019, Ms. Tiffany
Ollie, the store manager and agent of the Defendants, assured Plaintiff, JASMINE BUDZYN, that
she would not schedule the Defendant JAMES JOHNSON JR. on the same work shifts as her at
the Kentucky Fried Chicken located at 442 N. Weber Road in Romeoville, [llinois.

40. Despite JASMINE BUDZYN’S clear complaints and requests, Ms. Tiffany Ollie,
the store manager and agent of the Defendants, continued to schedule co-Defendant JAMES
JOHNSON JR. on the same shifts as the Plaintiff at the Kentucky Fried Chicken located at 442 N.
Weber Road in Romeoville, [linois.

4]. At all relevant dates and times, co-workers, managers and supervisors, had notice

of the conduct of Defendant, JAMES JOHNSON JR., individually and as agent for KFC
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 9 of 24 PagelD #:9

CORPORATION, KFC, FQSR, LLC, and KBP FOODS, LLC, while he was a manager at the
Kentucky Fried Chicken located at 442 N. Weber Road, Romeoville, [linois and owed a duty to
the Plaintiff, JASMINE BUDZYN, who was an “employee” as that term is defined by the Civil
Rights Act of 1964, as amended in 1991, 42 U.S.C. Section 2000e(b).

4?. On December 28, 2019, Plaintiff, JASMINE BUDZYN, was performing her
designated duties and responsibilities on the evening shift at the Kentucky Fried Chicken restaurant
located at 442 N. Weber Rd., Romeoville, Hlinois. Despite her assurances from Ms. Tiffany Ollie
that JAMES JOHNSON would not work the same shift as JASMINE BUDZYN, JAMES
JOHNSON, JR. was assigned to the same shift as her.

43, On December 28, 2019, Defendant, JAMES JOHNSON JR., grabbed JASMINE
BUDZYN, wrapped his arms around JASMINE BUDZYN's shoulder, pushed JASMINE
BUDZYN into the men's restroom, and locked the door of the men’s restroom.

44, On December 28, 2019, Defendant, JAMES JOHNSON JR., individually and as
agent for KFC CORPORATION, KFC, FQSR, LLC, KBP FOODS, LLC, and against Plaintiff's
wishes, without her consent and over her vehement objections, sexually assaulted JASMINE
BUDZYN. Specifically, JAMES JOHNSON JR., individually and as agent for KFC
CORPORATION, KFC, FQSR, LLC, KBP FOODS, LLC, raped the Plaintiff by engaging in acts
of digital penetration with her vagina without her consent.

45, After Plaintiff, IASMINE BUDZYN was raped, she reported the incident to Ms.
Tiffany Ollie, the store manager and agent of the Defendants as well as Mr. Mario Perea, the
regional manager for Defendants.

46. Plaintiff, JASMINE BUDZYN, requested that all footage of the incident and from

the day of the accident that were captured on the multiple surveillance cameras at the Kentucky
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 10 of 24 PagelD #:10

Fried Chicken at 442 Weber Rd., Romeoville, Illinois be preserved. Plaintiff was informed that
the cameras were not working and thus there was no video footage to capture the assault, battery
and rape of the Plaintiff.

47. The sexual assault, battery and rape committed by Defendant, JAMES JOHNSON
JR., individually and as agent for KFC CORPORATION, KFC, FQSR, LLC, KBP FOODS, LLC
against JASMINE BUDZYN, caused her to suffer great mental anguish, shame, and humiliation.
Plaintiff, JASMINE BUDZYN, began to suffer from depression and other physical and
psychological problems.

48. Asa result of the sexual assault, battery and rape committed by Defendant, JAMES
JOHNSON JR., individually and as agent for KFC CORPORATION, KFC, FQSR, LLC, KBP
FOODS, LLC against JASMINE BUDZYN, she was constructively discharged from the Kentucky
Fried Chicken at 442 Weber Rd., Romeoville, Illinois.

49, During the post-rape investigation, upon information and belief, that Plaintiff
learned that when Defendant, JAMES JOHNSON JR., was working at the Kentucky Fried Chicken
located at 116 Larkin Road, Joliet, Illincis. He was transferred to the Romeoville location after
the Defendants received complaints that his behavior violated TITLE VII of the Civil Rights Act.

50. During the post-rape investigation, upon information and belief, that Plaintiff
learned that when Defendant, JAMES JOHNSON JR., was working at the Kentucky Fried Chicken
located at 116 Larkin Road, Joliet, Illinois. He was transferred to the Romeoville location after
the Defendants received complaints that his behavior was harassing toward customers.

51. Accordingly, as of October 2019, when Plaintiff, JASMINE BUDZYN, first began

working at the Kentucky Fried Chicken at 442 Weber Rd., Romeoville, Illinois, the Defendants

10
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 11 of 24 PagelD #:11

were all aware of the extreme danger that co-Defendant JAMES JOHNSON, JR. posed to the
Plaintiff prior to his engaging in the conduct at issue in this matter.

§2. As a result of the rape and other improper conduct engaged in by Defendant,
JAMES JOHNSON JR., a Plenary Stalking No Contact Order was entered by the Twelfth Judicial
Circuit Court on February 11, 2020, prohibiting Defendant, JAMES JOHNSON JR., from
contacting Plaintiff, JASMINE BUDZYN, for a period of two (2) years. (See exhibit 3 attached
hereto)

53. Furthermore, as a result of the improper conduct engaged in by Defendant, JAMES
JOHNSON JR., the State's Attorney's Office of Will County has filed criminal charges against
JAMES JOHNSON JR. As of the date this matter has been filed, the criminal case remains pending
against Defendant JAMES JOHNSON, JR. and there has been no resolution of that matter.

COUNT I
SEXUAL HARASSMENT/HOSTILE WORK ENVIRONMENT
KFC CORPORATION, KFC, FOSR, LLC, KBP FOODS, LLC, and JAMES JOHNSON
JR. individually and as agent or employee of KFC CORPORATION, FOSR, LLC, and/or
KBP FOODS, LLC

1-53. The Plaintiff, JASMINE BUDZYN, repeats and re-alleges paragraphs 1-22 of the
parties, 23-26 of the Jurisdiction, and paragraphs 27-53 of the actual allegations.

54, Asa result of the inappropriate and unwelcome sexual behavior and sexual assaults
perpetrated by Defendant JAMES JOHNSON JR., in his role as the agent and employee of the
Defendants, JASMINE BUDZYN’s work environment was sexually hostile. The Defendants’

failure to take any steps to stop this behavior amounted to condonation, ratification, approval, and

perpetuation of the rape, sexually inappropriate behavior and the hostile work environment.

11
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 12 of 24 PagelD #:12

55. By creating, condoning, and perpetuating a sexually hostile work environment, the
Defendants have intentionally and with reckless disregard violated Title VII of the Civil Rights act
of 1964 as amended in 1991.

56. The Defendants’ condonation, ratification, approval, and perpetuation of its
agent/employee’s deviant, dangerous and improper sexual behavior has caused Plaintiff,
JASMINE BUDZYN, to suffer emotional distress, embarrassment, degradation, depression and
humiliation.

57. The Plaintiff demands a trial by jury.

WHEREFORE, the Plaintiff, JASMINE BUDZYN, respectfully prays that this court:

a. Enter a declaratory judgment that the practices complained of are
unlawful and violative of the Civil Rights Act of 1964, as amended by
the Civil Rights Act of 1991,

b. Permanently enjoin the Defendants, KFC CORPORATION, KFC,
FQSR, LLC, and KBP FOODS, LLC, JAMES JOHNSON JR.
individually and as agent or employee of FQSR, LLC, KBP FOODS
INCORPORATED, and KFC CORPORATION from engaging in each
of the unlawful practices, policies, customs, and usages set forth herein,
and from continuing any and all practices shown to be in violation of
the law.

c. Order modification or elimination of the of the practices, policies,
customs, and usages set forth herein and all other such practices shown
to be in violation of the law so that they will not harass or discriminate
on the basis of sex.

d. Compensate and make the Plaintiff whole for all earnings and wages,
including prejudgment interest and other benefits that she would have
received had she not been subjected to the sexually hostile practices of
the Defendants.

e. Award the Plaintiff the costs and disbursements of this action including
reasonable attorneys’ fees.

f. Award the Plaintiff punitive damages for the Defendants’ willful
conduct.

g. Reinstate the Plaintiff to her position within the Defendants business

h. Grant other relief as the court deems just and proper.

12
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 13 of 24 PagelD #:13

COUNT HU
NEGLIGENT SUPERVISION
KFC CORPORATION, KFC, FOSR, LLC, KBP FOODS, LLC

1-53. The Plaintiff, JASMINE BUDZYN, repeats and re-alleges paragraphs 1-22 of the
parties, 23-26 of the Jurisdiction, and paragraphs 27-53 of the actual allegations.

54, On or about October 24, 2019, and December 28, 2019, and at all times pertinent
to this action, Defendant, JAMES JOHNSON JR., who committed the tortious conduct that injured
JASMINE BUDZYN as described above, was employed by the Defendants KFC
CORPORATION, KFC, FQSR, LLC, KBP FOODS, LLC, and JAMES JOHNSON JR.
individually and as agent or employee of KFC CORPORATION, KFC, FQSR, LLC, and/or KBP
FOODS, LLC. At all times pertinent to this action, the Defendants, KFC CORPORATION, KFC,
FQSR, LLC, KBP FOODS, LLC, and JAMES JOHNSON JR. individually and as agent or
employee of KFC CORPORATION, KFC, FQSR, LLC, and/or KBP FOODS, LLC, had the duty
to supervise the activities of Defendant, JAMES JOHNSON JR.

55. The Defendants, KFC CORPORATION, KFC, FQSR, LLC, and KBP FOODS,
LLC, were on actual and/or constructive notice of the propensity of Defendant, JAMES
JOHNSON JR., to commit sexual assaults and abuse to employees and customers.

56. Upon information and belief, the Defendants, KFC CORPORATION, KFC, FOSR,
LLC, and KBP FOODS, LLC, received complaints regarding the wrongful actions committed by
Defendant, JAMES JOHNSON JR., but KFC CORPORATION, FQSR, LLC, and KBP FOODS,
LLC took no action in response to the aforementioned complaints.

57. Upon information and belief, the Defendants, KFC CORPORATION, KFC, FQSR,
LLC, and KBP FOODS, LLC, through its officers, employees, or agents, was on notice of

Defendant, JAMES JOHNSON JR.’s propensity toward improper conduct including, but not

13
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 14 of 24 PagelD #:14

limited to, indecent and sexual assaults and abuses as an employee through other incidents
involving Defendant, JAMES JOHNSON JR., of which JASMINE BUDZYN are not currently
and specifically aware.

58. The Defendants, KFC CORPORATION, KFC, FQSR, LLC, and KBP FOODS,
LLC, negiigently disregarded and/or failed to investigate the prior incidents involving Defendant,
JAMES JOHNSON JR., or in the alternative, did investigate such incidents but failed to take such
action as was necessary, and therefore acted recklessly and with gross indifference and callous
disregard in failing to provide a remedy for the situation caused by Defendant, JAMES JOHNSON
JR.

59. The Defendants, KFC CORPORATION, KFC, FQSR, LLC, and KBP FOODS,
LLC, improperly transferred JAMES JOHNSON JR. to the Romeoville store knowing JOHNSON
had engaged in sexually predatory and harassing behavior.

60. Asa result of the Defendants’, KFC CORPORATION, KFC, FOSR, LLC, and KBP
FOODS, LLC, negligent conduct in disregarding and/or failing to properly investigate the prior
incidents involving Defendant, JAMES JOHNSON JR., he was allowed to sexually assault, batter
and abuse, and falsely imprison JASMINE BUDZYN,

61. Upon information and belief, the Defendants, KFC CORPORATION, KFC,
FQSR, LLC, and KBP FOODS, LLC, negligently failed to properly train or supervise their
employees, thereby allowing Defendant, JAMES JOHNSON JR., to engage in the improper
conduct complained of.

WHEREFORE, Plaintiff, JASMINE BUDZYN respectfully prays that this Honorable

Court enter a judgment against the Defendants, KFC CORPORATION, KFC, FQOSR, LLC, and

14
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 15 of 24 PagelD #:15

KBP FOODS, LLC for a sum in excess of $75,000.00 for compensatory damages, punitive
damages and award JASMINE BUDZYN her reasonable attorneys’ fees and all costs of this action.
COUNT III
NEGLIGENT RETENTION
KFC CORPORATION, KFC, FQSR, LLC, KBP FOODS, LLC

1-53. The Plaintiff, JASMINE BUDZYN, repeats and re-alleges paragraphs 1-22 of the
parties, 23-26 of the Jurisdiction, and paragraphs 27-53 of the actual allegations.

54, During the course of her employment at the Defendants, KFC CORPORATION,
KFC, FQSR, LLC, and KBP FOODS, LLC, JASMINE BUDZYN was assaulted by Defendant,
JAMES JOHNSON JR. and was subjected to a sexually hostile work environment.

55, Defendant, JAMES JOHNSON JR., had worked at another Kentucky Fried
Chicken located at 116 Larkin Road, Joliet, Illinois prior to working at the Kentucky Fried Chicken
in Romeoville. The Kentucky Fried Chicken where JAMES JOHNSON JR. had worked prior, was
owned by the Defendants. At that store/restaurant in Joliet, Defendant, JAMES JOHNSON JR.,
was sexually harassing employees and customers. As a result of his harassing behavior, rather than
being terminated, he was transferred to the store/restaurant in Romeoville where he became the
co-employee and/or manager of the Plaintiff, JASMINE BUDZYN.

56. Plaintiff, JASMINE BUDZYN, complained to KFC CORPORATION, KFC,
FQSR, LLC, and KBP FOODS, LLC, through TIFFANY OLLIE, about JAMES JOHNSON JR.'s
sexual harassment. Rather than make the work environment safe for the Plaintiff, Tiffany Ollie,
the duly authorized agent of the defendants, ignored her complaints of JAMES JOHNSON’s, JR.

behavior and continued to keep JAMES JOHNSON, JR. employed and continued to schedule him

to work with the Plaintiff, JASMINE BUDZYN.

15
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 16 of 24 PagelD #:16

57, The Defendants were negligent in supervising JAMES JOHNSON JR. and
retaining him in his position as it had actual knowledge of JAMES JOHNSON JR.’s particular
unfitness as an employee as he fostered a sexually hostile work environment.

58. The Defendants, KFC CORPORATION, KFC, FQSR, LLC, and KBP FOODS,
LLC, owed JASMINE BUDZYN a duty to properly investigate its candidates for employment,
including JAMES JOHNSON JR., and further owed the Plaintiff a duty to properly supervise said
employee so that he would not commit tortious acts against other individuals, including JASMINE
BUDZYN.

59. Notwithstanding said duty as alleged, the Defendants KFC CORPORATION, KFC,
FQSR, LLC, and KBP FOODS, LLC, breached said duty by carelessly and negligently:

a. Failing to terminate JAMES JOHNSON JR.’s employment when it
knew or should have known of his negligent conduct.

b. Failing to otherwise discipline JAMES JOHNSON JR. when it knew or
should have known of his negligent conduct.

c. Failing to conduct a proper investigation of OLLIE’s management after
JASMINE BUDZYN complained regarding the assaults, batteries and
sexual harassment.

d. Failing to warn and/or otherwise protect the Plaintiff from OLLIE’s lack
of management.

e. Improperly transferring JAMES JOHNSON JR. to the Romeville
Kentucky Fried Chicken from the Joliet Kentucky Fried Chicken, when
the Defendants had knowledge that JOHNSON was sexually harassing
employees and customers.

60. As a direct and proximate result of the Defendants’, KFC CORPORATION, KFC,
FOSR, LLC, and KBP FOODS, LLC, breaches as set forth above, Plaintiff, JASMINE BUDZYN,
suffered physical injuries, great mental anguish, embarrassment, emotional distress, depression

and pecuniary losses.

61. The Plaintiff demands a trial by jury.

16
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 17 of 24 PagelD #:17

WHEREFORE, Plaintiff, JASMINE BUDZYN, respectfully prays that this Honorable Court
enter a judgment against the Defendants, KFC CORPORATION, KFC, FQSR, LLC, and KBP
FOODS, LLC for a sum in excess of $75,000.00 for compensatory damages, punitive damages
and award JASMINE BUDZYN her reasonable attorneys’ fees and all costs of this action.

COUNT IV
WILLFUL AND WANTON SUPERVISION AND RETENTION
KFC CORPORATION, KFC, FOSR, LLC, and KBP FOODS, LLC

1-53. The Plaintiff, JASMINE BUDZYN, repeats and re-alleges paragraphs 1-22 of the
parties, 23-26 of the Jurisdiction, and paragraphs 27-53 of the actual allegations.

54, During the course of her employment at the Defendants’ Kentucky Fried Chicken
restaurant, JASMINE BUDZYN was sexually assaulted by Defendant, JAMES JOHNSON JR.,
and was subjected to a sexually hostile work environment.

55, Plaintiff, JASMINE BUDZYN_ complained to the Defendants, KFC
CORPORATION, KFC, FQSR, LLC, and KBP FOODS, LLC, through TIFFANY OLLIE, about
JAMES JOHNSON JR.’s sexual harassment.

56. The Defendants showed a conscious disregard for Plaintiff, JASMINE
BUDZYN’S, safety in supervising Defendant, JAMES JOHNSON JR., and retaining him in his
position, as it had actual knowledge of Defendant, JAMES JOHNSON JR.'s, particular unfitness
as an employee, as he fostered a sexually hostile work environment.

57. The Defendants, KFC CORPORATION, KFC, FQSR, LLC, and KBP FOODS,
LLC, owed JASMINE BUDZYN a duty to properly investigate its candidates for employment and
investigate them during their employment when there have been complaints about sexual

harassment and physical threats. This duty by the defendants, included Defendant, JAMES

JOHNSON JR., and the Defendants further owed the Plaintiff a duty to properly supervise said

17
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 18 of 24 PagelD #:18

employee so that he would not commit tortious acts against other individuals, including Plaintiff,
JASMINE BUDZYN.

58. The Defendants, KFC CORPORATION, KFC, FQSR, LLC, and KBP FOODS,
LLC, had prior knowledge of Defendant, JAMES JOHNSON JR.’s, illicit behavior, that he was
harassing customers and other employees at the Kentucky Fried Chicken located in Joliet and the
defendants failed to do anything about his conduct.

59, Notwithstanding said duty as alleged, Defendants breached said duty by willfully

and wantonly:

a. Failing to terminate JAMES JOHNSON JR.’s employment when it knew
or should have known of JAMES JOHNSON JR.’s conduct,

b. Failing to otherwise discipline JAMES JOHNSON JR. when it knew or
should have known of his harassing conduct,

c. Failing to conduct a proper investigation of the management after
JASMINE BUDZYN complained regarding the assaults, batteries and
sexual harassment,

d. Failing to warn and/or otherwise protect the Plaintiff from the lack of
management in retaining JAMES JOHNSON JR. and allowing JAMES
JOHNSON JR. to work alongside the Plaintiff, JASMINE BUDZYN.

60. Asa direct and proximate result of Defendant’s breaches and conscious disregard
for the safety of the plaintiff, as set forth above, JASMINE BUDZYN suffered physical injuries,
great mental anguish, embarrassment, emotional distress, depression and pecuniary losses. The
Plaintiff demands a trial by jury.

WHEREFORE, Plaintiff, JASMINE BUDZYN, respectfully prays that this Honorable
Court enter a judgment against Defendants, KFC CORPORATION, KFC, FQSR, LLC, and KBP

FOODS, LLC, for a sum in excess of $75,000.00 as compensatory damages, punitive damages,

and award JASMINE BUDZYN her reasonable attorneys’ fees and all costs of this action.

18
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 19 of 24 PagelD #:19

COUNT V
ILLINOIS GENDER VIOLENCE ACT 740 ILCS 82/1 ET. SEQ
JAMES JOHNSON JR.

1-53. The Plaintiff, JASMINE BUDZYN, repeats and re-alleges paragraphs 1-22 of the
parties, 23-26 of the Jurisdiction, and paragraphs 27-53 of the actual allegations.

54. During the course of JASMINE BUDZYN’s employment with the Defendants,
Defendant, JAMES JOHNSON JR., threatened to commit one or more acts of violence and/or
physical aggression towards her because she was female, and JAMES JOHNSON JR. did, in fact,
commit multiple acts of violence and physical aggression towards her because she was female.

55. These threats of acts of violence and/or physical aggression constituted an assault
under Illinois law and the physical acts constituted batteries under Illinois Law.

56. Said threats of acts of violence and/or physical aggression constituted a physical
intrusion or physical invasion of a sexual nature under coercive conditions, which if carried out,
would satisfy the elements of battery under [llinois law.

57. Asa direct and proximate cause of the unlawful conduct alleged herein, Plaintiff,
JASMINE BUDZYN, has suffered pecuniary losses, emotional distress, pain, suffering,
inconvenience, loss of enjoyment of life, and other non-pecuniary losses,

58. The Plaintiff demands a trial by jury.

WHEREFORE, Plaintiff, JASMINE BUDZYN, respectfully prays that this Honorable
Court enter a judgment against Defendant, JAMES JOHNSON JR., for a sum in excess of

$75,000.00 for compensatory damages, punitive damages, and award JASMINE BUDZYN her

reasonable attorneys’ fees and all costs of this action.

19
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 20 of 24 PagelD #:20

COUNT VI
ASSAULT AND BATTERY
JAMES JOHNSON JR., individually and in his capacity as an employee and/or manager of
KFC CORPORATION, KFC, FOSR, LLC, and KBP FOODS, LLC

1-53. The Plaintiff, JASMINE BUDZYN, repeats and re-alleges paragraphs 1-22 of the
parties, 23-26 of the Jurisdiction, and paragraphs 27-53 of the actual allegations.

54, Immediately prior to and subsequent to the sexual misconduct, Defendant, JAMES
JOHNSON JR., threatened Plaintiff, JASMINE BUDZYN, with bodily harm.

55. Defendant, JAMES JOHNSON JR., intended to cause JASMINE BUDZYN
imminent apprehension of a harmful or offensive act.

56. Defendant, JAMES JOHNSON JR.’s,. conduct caused JASMINE BUDZYN
apprehension of an imminent, harmful, offensive and/or harassing contact.

57. The acts of Defendant, JAMES JOHNSON JR., by threatening her and then
touching her breasts, touching her body and digitally penetrating her vagina, constituted assault
and battery upon JASMINE BUDZYN. Defendant, JAMES JOHNSON JR., caused JASMINE
BUDZYN reasonable apprehension of an imminent and offensive contact with JASMINE
BUDZYN's person and willfully touched JASMINE BUDZYN's breast, her body and digitally
penetrated her vagina without JASMINE BUDZYN's consent with the hostile intent to harm
JASMINE BUDZYN.

58. During the course of the sexual assaults and batteries as described above,
Defendant, JAMES JOHNSON JR., intentionally and maliciously threatened JASMINE
BUDZYN with great bodily harm, causing her to be in fear, and further inflicted injury on her

through intentional, malicious, unjustified, harmful, and offensive sexual contact without

JASMINE BUDZYN's consent.

20
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 21 of 24 PagelD #:21

59. As a direct and proximate result of Defendant, JAMES JOHNSON JR.'s, wrongful
actions and sexual assaults and batteries as described above, JASMINE BUDZYN suffered
permanent, severe, and continuing injuries including, but not limited to, academic and employment
impairments, depression, low self-esteem and confidence, physical and psychological trauma,
pain, and suffering, severe mental anguish, loss of capacity for enjoyment of life, emotional
distress, inability to function and other psychological problems.

60. As further direct and proximate result of Defendant, JAMES JOHNSON JR.'s,
wrongful actions and sexual assaults and batteries, JASMINE BUDZYN has incurred, and will
continue to incur expenses for hospitalization, medical care and treatment, psychological therapy,
psychiatric therapy, and medication.

61. The conduct of Defendant, JAMES JOHNSON JR., as described above, was
intentional, reckless, grossly negligent, willful, wanton, oppressive, and done with actual malice
and disregard for JASMINE BUDZYN’s rights and safety.

62. At all times material to this cause of action, Defendant, JAMES JOHNSON JR.,
was an employee of the Defendants, KFC CORPORATION, KFC, FQSR, LLC, and KBP FOODS,
LLC, and was at all such times acting within the full course, scope, and authority of the Defendants,
KFC CORPORATION, KFC, FQSR, LLC, and KBP FOODS, LLC, therefore imputing liability
for Defendant, JAMES JOHNSON JR.'s tortious acts and resulting damages as outlined above
under the principles of respondent superior. The tortious conduct committed by Defendant,
JAMES JOHNSON, JR., was outrageous and oppressive, and characterized by malice or
wantonness, justifying the imposition of punitive damages.

WHEREFORE, Plaintiff, JASMINE BUDZYN, respectfully prays that this Honorable

Court enter a judgment against the Defendants, JAMES JOHNSON JR., individually and as duly

21
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 22 of 24 PagelD #:22

authorized agent and employee of KFC CORPORATION, KFC, FQSR, LLC, and KBP FOODS,
LLC for a sum in excess of $75,000.00 for compensatory damages, punitive damages and award
JASMINE BUDZYN her reasonable attorneys’ fees and all costs of this action.
COUNT VII
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
JAMES JOHNSON JR., and KFC CORPORATION, KFC, FOSR, LLC, and KBP
FOODS, LLC

1-53. The Plaintiff, JASMINE BUDZYN, repeats and re-alleges paragraphs 1-22 of the
parties, 23-26 of the Jurisdiction, and paragraphs 27-53 of the actual allegations.

54, The conduct which Defendant, JAMES JOHNSON JR., engaged in was extreme
and outrageous.

55. | Defendant intended that his conduct would inflict severe emotional distress or knew
that there was a high probability that his conduct would cause severe emotional distress.

56. As a direct and proximate result of Defendant’s intentional conduct, JASMINE
BUDZYN suffered emotional distress.

37, At all times while performing these intentional and harassing acts, Defendant,
JAMES JOHNSON JR., was in the scope and course of his employment with the Defendants, KFC
CORPORATION, KFC, FQSR, LLC, and KBP FOODS, LLC.

58. Asadirect and proximate cause of the unlawful conduct alleged herein, JASMINE
BUDZYN has suffered pecuniary losses, physical injuries, emotional distress, pain, suffering,
inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

WHEREFORE, Plaintiff, JASMINE BUDZYN, respectfully prays that this Honorable

Court enter a judgment against the Defendant, JAMES JOHNSON JR., individually and as duly

authorized agent and employee of KFC CORPORATION, KFC, FQSR, LLC, and KBP FOODS,

22
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 23 of 24 PagelD #:23

LLC for a sum in excess of $75,000.00 for compensatory damages, and award JASMINE
BUDZYN her reasonable attorneys’ fees and ali costs of this action.
COUNT VII
FALSE IMPRISONMENT
JAMES JOHNSON JR., and KFC CORPORATION, KFC, FOSR, LLC, and KBP
FOODS, LLC

1-53. The Plaintiff, JASMINE BUDZYN, repeats and re-alleges paragraphs 1-22 of the
parties, 23-26 of the Jurisdiction, and paragraphs 27-53 of the actual allegations.

54. The acts of Defendant, JAMES JOHNSON JR., as described above constituted
false imprisonment of JASMINE BUDZYN.

55. In pushing Plaintiff, JASMINE BUDZYN towards the men's restroom wherein she
was assaulted and battered, in locking the door of the aforementioned room, in forcibly touching
JASMINE BUDZYN, in verbally and physically coercing and intimidating JASMINE BUDZYN,
and in failing to heed to JASMINE BUDZYN's verbal and physical protests, Defendant, JAMES
JOHNSON JR., confined JASMINE BUDZYN to the men's restroom and intended to do the same,
thereby unlawfully depriving JASMINE BUDZYN of her personal liberty of freedom and
movement.

56. JASMINE BUDZYN was conscious of her confinement and restriction in the men’s
bathroom.

57. In verbally and physically resisting Defendant, JAMES JOHNSON JR.'s, actions,
as described above, JASMINE BUDZYN clearly showed that she did not consent to JAMES
JOHNSON JR.'s confinement of her to the men's restroom.

58. Defendant, JAMES JOHNSON JR., knew or should have known that the conduct

engaged in would result in the false imprisonment of JASMINE BUDZYN.

23
Case: 1:21-cv-04152 Document #: 1 Filed: 08/04/21 Page 24 of 24 PagelD #:24

59. As a result of the false imprisonment, Defendant, JAMES JOHNSON JR., was
afforded the opportunity to commit to commit assaults and batteries set forth above, which resulted
in substantial physical and severe emotional and mental suffering including, but not limited to,
academic and employment impairments, depression, low self-esteem and confidence, physical and
psychological trauma, pain, and suffering, severe mental anguish, loss of capacity for enjoyment
of life, emotional distress, and other psychological injuries.

60. As further direct and proximate result of Defendant, JAMES JOHNSON JR.'s,
wrongful actions and sexual assault and battery, JASMINE BUDZYN has incurred, and will
continue to incur expenses for hospitalization, medical care and treatment, psychological therapy,
psychiatric therapy, and medication, all to JASMINE BUDZYN's further damage.

WHEREFORE, Plaintiff, JASMINE BUDZYN, respectfully prays that this Honorable
Court enter a judgment against the Defendants, JAMES JOHNSON JR., individually and as duly
authorized agent and employee of KFC CORPORATION, KFC, FQSR, LLC, and KBP FOODS,
LLC for a sum in excess of $75,000.00 for compensatory damages, punitive damages and award

JASMINE BUDZYN her reasonable attorneys’ fees and all costs of this action.

Respectfully submitted,

LEVIN, RIBACK & ADELMAN, P.C.

By: = /s/ Richard I. Levin, Esq.
Attorney for the Plaintiff, JASMINE BUDZYN,

ARDC NO. 6194494

LEVIN, RIBACK ADELMAN, P.C.

10 N. Dearborn, 11th Floor

Chicago, Illinois 60602

Phone: (312) 782-6717 Fax: (312) 782-5128
Email: rlevin@lralegal.com

Email: radelman@lralegal.com

24
